                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
WK:ADW                                             271 Cadman Plaza East
                                                   Brooklyn, New York 11201



                                                   July 31, 2020

By ECF

The Honorable Nina Gershon
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:     United States v. Ronald Washington
                      Criminal Docket No. 05-558 (NG)       .




Dear Judge Gershon:

                 The government respectfully submits this letter to request an extension of time
to respond to defendant Ronald Washington’s pro se motion for compassionate release,
which was filed on July 7, 2020. On July 8, 2020, Your Honor issued an order directing the
government to file a response to the defendant’s motion by July 22, 2020. The government
failed to file its response to the motion by that deadline. The undersigned attorney was
assigned to the case today and immediately entered a notice of appearance. The government
respectfully requests an extension to August 14, 2020 to allow the government sufficient
time to review the defendant’s motion, obtain and review the underlying file in this matter
and any other necessary materials, and draft an appropriate response.

                                                   Respectfully submitted,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                            By:      /s/ Andrew Wang
                                                   Andrew Wang
                                                   Assistant U.S. Attorney
                                                   (718) 254-6311

cc:    Ronald Washington, pro se petitioner (by U.S. mail)
